Citation Nr: 0922591	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
labyrinthine hypofunction, claimed as imbalance and episodic 
vertigo.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss disability.

3.  Entitlement to service connection for esophagitis with 
diverticulosis, also claimed as diverticular colitis, spasms 
and acute diverticulitis.

4.  Entitlement to service connection for epididymal cysts.

5.  Entitlement to service connection for mitral valve 
prolapse with regurgitation.

6.  Entitlement to service connection for hypertensive heart 
disease.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for metabolic syndrome.

9.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to exposure to herbicides.

10.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as due to 
exposure to herbicides.

11.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to 
exposure to herbicides.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The Veteran was afforded the option to testify at a 
videoconference hearing before a Veterans Law Judge in May 
2009, but declined the videoconference hearing and indicated 
that he preferred to wait for a future visit to the RO by a 
Member of the Board.

Because such hearings are scheduled by the RO, this case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO in 
accordance with the docket number of the 
Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




